         Case 3:20-cr-00531-HZ         Document 1        Filed 11/12/20      Page 1 of 3


                                   rll£D12NlJv' '2015:57UsDC·ORP



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF OREGON
                                 PORTLAND DIVISION

UNITED STATES OF AMERICA                              3:20-cr-   (22~3/- JI-~
                                                      INDICTMENT
               v.
                                                     21 U.S.C. §§ 841 (a)(l ), (b)(l )(C), 853(p),

LUIS MANUAL AGUIAR-ESTRADA,
Defendant                                            Forfeiture Allegation


                               THE GRAND JURY CH ARGES:

                                          CO UNT I
                      (Possession with the Inte nt to Dis tribute Fentanyl)
                            (2 1 U.S.C. § 841 (a)(l ) and (b)(l )(C))

       Beginning on or about September I0, 2020 and continuing to on or about October 9,

2020, in the District of Oregon and elsewhere, LUIS MANUAL AGUIAR-ESTRADA,

defendant herein, did knowingly and intentionally possess with the intent to distribute a mixture

or substance containing a detectable amount of fentanyl, a Schedule II controlled substance;

       In violation of Title 2 1, United States Code, Sections 84l(a)(I) and (b)( l)(C).

Ill

Ill

Ill

Ill

Ill

Ill

Ill



Indictme nt                                                                                 Pagel
         Case 3:20-cr-00531-HZ            Document 1      Filed 11/12/20       Page 2 of 3




                                 FORFEITURE ALLEGATION

        Upon conviction of any of the controlled substance offenses alleged in Count I of this

indictment, LUIS MANUAL AGUIAR-ESTRADA, defendant herein, sha ll forfeit to the

United States, pursuant to Title 21, United States Code, Section 853, any property constituting,

or derived from, any proceeds obtained, directly or indirectly, as a result of the said violations

and any property used, or intended to be used, in any manner or part, to commit, or to facilitate

the commiss ion of said violations, including but not limited to the following a money judgment

for a sum of money equal to the amount of property represe nting the amount of proceeds

obta ined as a result of the controlled substance offenses as alleged in Count I.

       If any of the above-described forfeitable property, as a result of any act or omission of the

defendant:

               (I) cannot be located upon the exercise of due diligence;

               (2) has been transferred or sold to, or deposited with, a third person;

               (3) has been placed beyond the jurisdiction of the Court;

               (4) has been substantially diminished in value; or

               (5) has been commingled with other property which cannot be subdivided

                   without diffic ulty;

 Ill

 Ill

 Ill

 Ill

 Ill

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 18 U.S.C.


Indictme nt                                                                                    Page 2
        Case 3:20-cr-00531-HZ           Document 1       Filed 11/12/20      Page 3 of 3




§ 982(b), to seek forfeiture of any other property of said defendant up to the value of the

forfeitable property described above.



Dated: November   J..l_,2020.




Presented by:
BILLY J. WJLLIAMS
United States Attorney




        . STRICKLAND, OSB# 961185
Assi ant United States Attorney




Indictment                                                                                    Page3
